Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00058-CV

                              HEB GROCERY COMPANY L.P.,
                                      Appellant

                                                 v.

                                  Maria Del Rosario DEL CID,
                                            Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-CVF-001384-D2
                        Honorable Monica Z. Notzon, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the portion of the trial court’s order
denying the appellant’s motion to stay the litigation in the underlying cause regarding the
appellee’s claim is REVERSED, and the cause is REMANDED to the trial court for the entry of
an order staying all proceedings in the underlying cause pending the outcome of the arbitration of
the claim of Juan P. Del Cid Castillo. It is ORDERED that appellant, HEB Grocery Company,
L.P., recover its costs of this appeal from appellee, Maria Del Rosario Del Cid.

       SIGNED July 31, 2019.


                                                  _____________________________
                                                  Liza A. Rodriguez, Justice